Exhibit 10.6-22

SIERRA HEALTH SERVICES, INC.



1995 LONG-TERM INCENTIVE PLAN
RESTRICTED STOCK UNITS AGREEMENT



 

This Restricted Stock Units Agreement (the "Agreement") confirms the grant of
Restricted Stock Units ("RSUs") as of _________________(the "Grant Date"),
authorized by the Sub-Committee of the Compensation Committee (the "Committee")
of the Board of Directors of Sierra Health Services, Inc. (the "Company"), as
follows:

Participant Granted RSUs:     [Name]

Number of RSUs Granted:     _______________

Scheduled Lapse Date:

Performance Goals:

Scheduled Settlement Date:



The RSUs are granted under the Sierra Health Services, Inc. 1995 Long-Term
Incentive Plan (the "Plan"), representing forfeitable performance-based Deferred
Stock awards under Sections 6(e) and 8(b) of the Plan. The RSUs are subject to
all the terms and conditions of the Plan (previously delivered to Participant),
which is incorporated herein by reference, and are subject to the terms and
conditions of this Agreement, including the Terms and Conditions attached
hereto.

Participant acknowledges and agrees that (i), until an RSU has become vested in
accordance with Section 2(a) hereof, such RSU will be subject to a risk of
forfeiture to the extent provided in Section 2 hereof, (ii), until the Scheduled
Settlement Date (including any additional period of deferral elected by
Participant in accordance with Section 4 hereof), such RSUs shall be generally
nontransferable, as provided in Section 3 hereof, (iii) the RSUs (and certain
gains realized by Participant upon sales of Shares resulting from the RSUs) are
subject to forfeiture in accordance with Section 6 hereof, and (iv) sales of
Shares delivered in settlement will be subject to applicable insider trading
policies of the Company.

IN WITNESS WHEREOF, Sierra Health Services, Inc. has caused this Agreement to be
executed by its officer thereunto duly authorized.

By the Company's signature, and your acceptance of these RSUs, you and the
Company agree to the terms of this Agreement.

SIERRA HEALTH SERVICES, INC.





By:_________________________

Name:_______________________

Title:_________________________

 

 

Terms and Conditions

of Restricted Stock Units



1.     Restricted Stock Units

       Each Restricted Stock Unit ("RSU") represents a generally
nontransferable, conditional right to receive one share of the Company's Common
Stock (a "Share") at a specified future date, together with a right to Dividend
Equivalents and other rights, subject to the terms and conditions of the 1995
Long-Term Incentive Plan (the "Plan") and this Agreement. RSUs are bookkeeping
units, and do not represent ownership of Shares or any other equity security.
The Company shall maintain a bookkeeping account for Participant (the "Account")
reflecting the number of RSUs then credited to Participant hereunder as a result
of this grant of RSUs and any crediting of additional RSUs to Participant
pursuant to payments equivalent to dividends paid on Shares under Section 5
("Dividend Equivalents"). For purposes of this Agreement, the term RSUs includes
RSUs as to which the risk of forfeiture has lapsed but which remain subject to
deferral of settlement.

2.     Vesting and Forfeiture

       (a)     Vesting. RSUs granted hereunder shall vest (meaning that the risk
of forfeiture of such RSUs shall lapse) at the scheduled lapse date set forth on
the cover page of this Agreement if Participant remains employed by the Company
at such lapse date and if, with respect to Tranche 1, the Performance Goal
relating to Tranche 1 has been met and if, with respect to Tranche 2, the
Performance Goal relating to Tranche 2 has been met, except that (i) all RSUs
shall vest on an accelerated basis and without regard to achievement of the
Performance Goal upon the earliest of (A) Participant's Termination of
Employment (as defined below) by reason of death or permanent and material
disability (meaning a mental or physical impairment that substantially
interferes with the full performance by the Participant of the usual and
customary tasks and functions of his position), or (B) the occurrence of a
Change in Control, and (ii) a Pro Rata Portion (as defined below) of unvested
RSUs shall vest on an accelerated basis and without regard to achievement of the
Performance Goal upon Participant's Termination of Employment involuntarily by
the Company not for Cause (as defined below). For purposes of this Agreement,
the "Pro Rata Portion" shall equal (x) the total number of RSUs multiplied by a
fraction the numerator of which is the number of calendar days from the Grant
Date to the date of Termination of Employment and the denominator of which is
the number of calendar days from the Grant Date to the Scheduled Lapse Date of
Tranche 2, minus (y) the number of RSUs that have previously vested. Each RSU
credited as a result of Dividend Equivalents on a forfeitable RSU under Section
5(a) shall vest at the time of vesting of the forfeitable RSU which gives rise,
directly or indirectly, to the crediting of such Dividend Equivalent RSU. Each
RSU credited as a result of Dividend Equivalents on a then non-forfeitable RSU
under Section 5(a) shall be fully vested and nonforfeitable from and after the
date of such crediting (but subject to Section 6 in any event).

       (b)     Forfeiture. In the event of Participant's Termination of
Employment, all RSUs which are not vested at or prior to the time of such
Termination shall be forfeited, unless otherwise determined by the Committee.
Thus, for example, upon Participant's voluntary Termination of Employment or
involuntary Termination of Employment by the Company for Cause, unvested RSUs
generally will be forfeited.

       (c)     Definition of "Termination of Employment." For purposes of this
Agreement, a "Termination of Employment" shall mean a termination of
Participant's employment with the Company or a subsidiary or affiliate of the
Company if, immediately thereafter, Participant is not employed by any of the
Company or its subsidiaries or affiliates.

       (d)     Definition of "Cause." For purposes of this Agreement, "Cause"
shall mean conduct by the Participant which is materially detrimental to the
Company's reputation or business relationships, or constitutes misappropriation
of the funds of the Company or a subsidiary.

3.     Nontransferability

       Until RSUs become settleable under Section 4 hereof, RSUs shall not be
transferable other than by will or by the laws of descent and distribution or to
a designated beneficiary in the event of Participant's death, and no such
transfer shall be effective to bind the Company unless the Company shall have
been furnished with a copy of such will or such other evidence as the Senior
Vice President, Legal and Administration of the Company may deem necessary to
establish the validity of the transfer.

4.     Settlement and Election to Defer Settlement

       (a)     Settlement Date. RSUs granted hereunder that have vested,
together with RSUs credited as a result of Dividend Equivalents, shall be
settled by delivery of one Share for each RSU being settled. Settlement of an
RSU granted hereunder shall occur at the Scheduled Settlement Date set forth on
the cover page of this Agreement, except that settlement shall occur earlier (i)
at the date of death of Participant, (ii) at the date that is six months after
Termination of Employment for any reason other than death, or (iii) upon a
Change in Control (subject to Section 4(c), including, if applicable, any
requirement that a Change in Control come within a definition prescribed in
Treasury Regulations). In addition, subject to Section 4(c), settlement shall be
deferred if so elected by Participant in accordance with Section 4(b).
Settlement of RSUs which directly or indirectly result from Dividend Equivalents
on RSUs granted hereunder shall occur at the time of settlement of the granted
RSU.



       (b)     Elective Deferral. If deferral of settlement (or redeferral)
would be permissible under Section 409A of the Internal Revenue Code (the
"Code"), Participant shall be entitled to elect to further defer settlement of
the RSUs. In addition to any applicable requirements under Section 409A, any
such deferral election shall be made while Participant remains employed and at
least one year in advance of the Scheduled Settlement Date (and, if so required
under Section 409A, that a redeferral election extend the settlement date by at
least five years). Any elective deferral will be subject to such additional
terms and conditions as the Benefits Director may impose.

       (c)     Status of Award Under Code Section 409A. Other provisions of this
Agreement notwithstanding, under U.S. federal income tax laws and Treasury
Regulations (including proposed regulations) as presently in effect or hereafter
implemented, (i) if the timing of any distribution in settlement of RSUs would
result in Participant's constructive receipt of income relating to the RSUs
prior to such distribution, the date of distribution will be the earliest date
after the specified date of distribution that distribution can be effected
without resulting in such constructive receipt, and (ii) any rights of
Participant or retained authority of the Company with respect to RSUs hereunder
shall be automatically modified and limited to the extent necessary so that
Participant will not be deemed to be in constructive receipt of income relating
to the RSUs prior to the distribution and so that Participant shall not be
subject to any penalty under Section Code 409A.

5.     Dividend Equivalents and Adjustments

       (a)     Dividends and Distributions. Dividend Equivalents shall be paid
or credited on RSUs (other than RSUs that, at the relevant record date,
previously have been settled or forfeited) as follows (unless an alternative
treatment is specified by the Committee):

(i)     Cash Dividends. If the Company declares and pays a dividend or
distribution on Common Stock in the form of cash, then a number of additional
RSUs shall be credited to Participant's Account as of the payment date for such
dividend or distribution equal to the number of RSUs credited to the Account as
of the record date for such dividend or distribution multiplied by the amount of
cash actually paid as a dividend or distribution on each outstanding Share at
such payment date, divided by the Fair Market Value of a Share at such payment
date; provided, however, the Committee may determine that such dividends will
instead be paid in cash promptly at the payment date or credited to a deferral
account and paid out at the time of settlement of the related RSUs, in the
Committee's discretion.

(ii)     Non-Share Dividends. If the Company declares and pays a dividend or
distribution on Common Stock in the form of property other than Shares, then a
number of additional RSUs shall be credited to Participant's Account as of the
payment date for such dividend or distribution equal to the number of RSUs
credited to the Account as of the record date for such dividend or distribution
multiplied by the Fair Market Value of such property actually paid as a dividend
or distribution on each outstanding Share at such payment date, divided by the
Fair Market Value of a Share at such payment date.

(iii)     Common Stock Dividends and Splits. If the Company declares and pays a
dividend or distribution on Common Stock in the form of additional Shares, or
there occurs a forward split of Common Stock, then a number of additional RSUs
shall be credited to Participant's Account as of the payment date for such
dividend or distribution or forward split equal to the number of RSUs credited
to the Account as of the record date for such dividend or distribution or split
multiplied by the number of additional Shares actually paid as a dividend or
distribution or issued in such split in respect of each outstanding Share.

       (b)     Adjustments. The number of RSUs credited to Participant's Account
shall be appropriately adjusted, in order to prevent dilution or enlargement of
Participants' rights with respect to RSUs, to reflect any changes in the
outstanding Shares resulting from any event referred to in Section 4(c) of the
Plan, taking into account any RSUs credited to Participant in connection with
such event under Section 5(a) hereof.

6.     Participant Obligations.

       (a)     Forfeiture of RSUs and Shares Received Upon Prior Settlement of
RSUs. If one of the events specified in Section 6(b)(i), (ii), or (iii) occurs,
all of the following forfeitures will result:

(i)     At any date prior to the Scheduled Settlement Date, RSUs not yet settled
will be immediately forfeited and cancelled upon the later of the occurrence of
such event or Participant's Termination of Employment; and

(ii)     Participant will be obligated to repay to the Company, in Shares
(valued as of the date of the RSU settlement), at the later of the date five
business days after demand is made therefor by the Company or the date of
Participant's Termination of Employment, the total amount of After-Tax Gain (as
defined herein) realized by Participant upon settlement of RSUs that occurred on
or before the Scheduled Settlement Date and on or after the date that is six
months prior to the Participant's Termination of Employment. For purposes of
this Section, the term "After-Tax Gain" in respect of RSUs shall mean the fair
market value (as defined under the Plan) per Share at the date of such
settlement (without regard to any subsequent change in the market price of
Shares) reduced by the amount of federal, state, and local income taxes (not
including FICA taxes) payable or actually paid by Participant as a result of
such settlement, times the number of RSUs settled.



       (b)     Events Triggering Forfeiture. The forfeitures specified in
Section 6(a) will be triggered upon the occurrence of any one of the following
events at any time (A) during Participant's employment by the Company or a
subsidiary or (B) prior to a Change in Control and during the one-year period
following termination of such employment (but not later than 18 months after
Scheduled Settlement Date):

(i)       Participant, acting alone or with others, directly or indirectly,
prior to a Change in Control, (A) engages (either as employee, employer, owner,
investor, partner, stockholder, consultant, advisor, or director) in any
business in Nevada, or California, or in any other state of the United States in
which the Company conducts a material amount of business at the date hereof or
at the time such event occurs, which is directly in competition with a business
then conducted by the Company or a subsidiary; (B) induces any customer of the
Company or a subsidiary with whom Participant has had contacts or relationships,
directly or indirectly, during and within the scope of his employment with the
Company or any subsidiary, to curtail, cancel, not renew, or not continue his or
her or its business with the Company or any subsidiary; or (C) induces, or
attempts to influence, any employee of the Company or a subsidiary to terminate
employment;

(ii)     Participant discloses, uses, sells, or otherwise transfers, except in
the course of employment with or other service to the Company or any subsidiary,
any proprietary information of the Company or any subsidiary so long as such
information has not otherwise been disclosed to the public or is not otherwise
in the public domain, except as required by law or pursuant to legal process; or

(iii)     Participant fails to cooperate with the Company or any subsidiary by
making himself or herself reasonably available to testify on behalf of the
Company or such subsidiary in any action, suit, or proceeding, whether civil,
criminal, administrative, or investigative, or otherwise fails to assist the
Company or any subsidiary in any such action, suit, or proceeding by providing
information and meeting and consulting with members of management of, other
representatives of, or counsel to, the Company or such subsidiary, as reasonably
requested.

       (c)     Agreement Does Not Prohibit Competition or Other Participant
Activities. This Agreement does not prohibit Participant from engaging in any
activity, including but not limited to competition with the Company and its
subsidiaries. Rather, the non-occurrence of events set forth in Section 6(b) is
a condition to Participant's right to realize and retain value from his or her
compensatory RSUs, and the only consequence to Participant if he engages in an
activity giving rise to any such event, which events and activities are hereby
acknowledged to be harmful to the Company, are the forfeitures specified herein.
The Company and Participant shall not be precluded by this Agreement or
otherwise from entering into other agreements concerning the subject matter of
Section 6(a) and 6(b).

       (d)     Right of Setoff. Participant agrees that the Company or any
subsidiary may, to the extent permitted by applicable law, deduct from and set
off against any amounts the Company or a subsidiary may owe to Participant from
time to time, including amounts owed as wages or other compensation, fringe
benefits, or other amounts owed to Participant, such amounts as may be owed by
Participant to the Company under Section 6(a), although Participant shall remain
liable for any part of Participant's payment obligation under Section 6(a) not
satisfied through such deduction and setoff.

       (e)     Committee Discretion. The Committee may, in its discretion, waive
in whole or in part the Company's right to forfeiture under this Section, but no
such waiver shall be effective unless evidenced by a writing signed by a duly
authorized officer of the Company.

7.     Other Terms Relating to RSUs

       (a)       Fractional Shares. The number of RSUs credited to Participant's
Account shall include fractional RSUs calculated to at least three decimal
places, unless otherwise determined by the Company. Upon settlement of RSUs,
Participant shall be paid, in cash, an amount equal to the value of any
fractional share that would have otherwise been deliverable in settlement of
such RSUs, unless the Company arranges to deliver Shares to an account of
Participant to which fractional Shares may be credited without requiring the
Company to in fact issue a fractional share.

       (b)     Tax Withholding. It shall be a condition to the obligation of the
Company to issue and deliver Shares in settlement of the RSUs that Participant
(or any Beneficiary) pay to the Company, upon its demand, such amount as may be
requested by the Company for the purpose of satisfying the minimum statutory
withholding liabilities for federal, state, or local income or other taxes. If
the amount requested is not paid, the Company may refuse to deliver the Shares
in settlement of the RSUs until such amount is paid. The Benefits Director may,
in his or her discretion, permit Participant (or any Beneficiary of Participant)
to pay all or a portion of the amount requested by the Company for such taxes at
such time and in such manner as the Benefits Director may deem to be
appropriate. Except to the extent limited by the Committee, the Company will
withhold from the Shares to be delivered in settlement Shares having a Fair
Market Value equal to the amount of such withholding tax liability, unless at
least 60 days prior to the settlement date Participant has made other
arrangements satisfactory to the Company to provide for such withholding taxes.
In addition, the Company is required to withhold from Participant Medicare and
Social Security taxes at the applicable minimum statutory rate on the Scheduled
Lapse Date for the RSUs. Such withholding will be based upon the aggregate Fair
Market Value of the Shares underlying the deferred RSUs on the Scheduled Lapse
Date and will normally be deducted from Participant's salary in the payroll that
immediately follows the Scheduled Lapse Date, unless Participant has made other
arrangements satisfactory to the Company to provide for such withholding taxes.

       (c)     Account Statements. An individual statement of each Participant's
Account will be issued to each Participant not less frequently than annually.
Such statements shall reflect the amount of RSUs credited to Participant's
Account, transactions therein during the period covered by the statement, and
other information deemed relevant by the Senior Vice President. Legal and
Administration. Such a statement may be combined with or include information
regarding other plans and compensatory arrangements relating to Participant.
Participant's statements shall be deemed a part of this Agreement, and shall
evidence the Company's obligations in respect of RSUs, including the number of
RSUs credited as a result of Dividend Equivalents (if any); provided, however,
that any statement containing an error shall not represent a binding obligation
to the extent of such error.

8.       Miscellaneous.

       (a)     This Agreement shall be legally binding when executed by the
Company, provided that no election of Participant will be binding unless
Participant has executed the Agreement and returned it to the Benefits Director
of the Company.

       (b)     This Agreement shall be binding upon the heirs, executors,
administrators and successors of the parties. This Agreement constitutes the
entire agreement between the parties with respect to the RSUs, and supersedes
any prior agreements or documents with respect to the RSUs. No amendment,
alteration, suspension, discontinuation or termination of this Agreement which
may impose any additional obligation upon the Company or materially impair the
rights of Participant with respect to the RSUs shall be valid unless in each
instance such amendment, alteration, suspension, discontinuation or termination
is expressed in a written instrument duly executed in the name and on behalf of
the Company and, if Participant's rights are materially impaired, by
Participant.

       (c)     Any Beneficiary designation made by Participant in accordance
with this provision may be changed from time to time, without the consent of any
previously designated Beneficiary (but subject to any spousal consent as may be
required), by filing with the Benefits Director a notice of such change. The
change of Beneficiary designation shall become effective upon receipt by the
Benefits Director. In the event Participant's Beneficiary would otherwise become
entitled to a distribution hereunder, and all Beneficiaries designated by
Participant are not then living, or if no valid Beneficiary designation is in
effect, Participant's estate or duly authorized personal representative shall be
deemed to have been designated by Participant.

       (d)      Any provision for distribution in settlement of Participant's
Account hereunder shall be by means of bookkeeping entries on the books of the
Company and shall not create in Participant or any Beneficiary any right to, or
claim against any, specific assets of the Company, nor result in the creation of
any trust or escrow account for Participant or any Beneficiary. Participant or
any Beneficiary entitled to any distribution hereunder shall be a general
creditor of the Company.



       (e)     This Agreement and the grant of the RSUs shall not be deemed to
create a condition of employment, a right to continued employment, or a right to
continue as a director of or consultant to the Company or any subsidiary of the
Company or as an employee of or independent contractor for any other entity in
which capacity Participant provides services to the Company or any subsidiary or
affiliate of the Company, or any right of such entity to continue to provide
services to the Company or any subsidiary or affiliate of the Company.
Participant shall remain subject to termination of such employment or service to
the same extent as though this Agreement did not exist.

       (f)     Capitalized terms used in this Agreement but not defined herein
shall have the same meanings as in the Plan. If there is any conflict between
the provisions of this Agreement and the provisions of the Plan, the provisions
of the Plan shall govern.

* * * * *

       By signing below and returning this Agreement to the Benefits Director, I
accept the grant of these RSUs and agree to the terms of this Agreement.

 

PARTICIPANT:

 

__________________________                                                              
_____________________
[Name]                                                                                                            
Date



 

 